Citation Nr: 0820284	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed right ear 
high frequency hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral otitis 
externa.  

4.  Entitlement to service connection for bilateral otitis 
externa.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the RO.  

The veteran's claim of service connection for bilateral 
otitis externa was the subject of previous decisions.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  

2.  The additional evidence presented in connection with the 
veteran's application to reopen his previously denied claim 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating service connection for 
bilateral otitis externa.  

3.  The veteran is shown to have manifested chronic otitis 
externa of the left ear that as likely as not to have had its 
clinical onset during his period of active service.  

4.  The veteran currently is not shown to have chronic otitis 
externa of the right ear due to any documented event or 
incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a right ear high 
frequency hearing loss must be denied by operation of law.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral otitis externa.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic otitis externa of the left 
ear is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  

4.  The veteran is not shown to have a disability manifested 
by otitis externa of the right ear that is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
October 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  

In the March 2005 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim of service 
connection for bilateral otitis externa and what was 
necessary to establish entitlement to the claimed benefit. 

In addition, the Board is also aware of the considerations of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  By a March 2006 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran asserts that he developed right hearing problems 
in service.  However, he has presented no medical evidence to 
show current disability, despite the fact that he was 
notified of the requirement of such evidence in the March 
2005 "duty to assist" letter.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered and spoken voice hearing 
tests from the October 1968 separation exam showed right ear 
hearing of 15 out of 15.  

Subsequent to service, a private audiological treatment 
record from April 2005 showed normal hearing in frequencies 
up to 3000 hertz, decreasing to mild hearing loss in 
frequencies between 3000-6000 hertz.  In a subsequent May 
2005 record the examiner noted the veteran's reported 
military noise exposure.  

The examiner reported that the veteran had mild high 
frequency hearing loss with speech discrimination skills of 
96 percent.  

In July 2005, VA examination testing showed decibel losses 
of: 10, 10, 5, 25 and 20 in the requisite frequencies with a 
discrimination ability of 94 percent correct in the right 
ear.  

These results do not meet the criteria for hearing disability 
in accordance with the provisions of 38 C.F.R. § 3.385.  
Accordingly, this claim must be denied by operation of law.  


III.  New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for bilateral otitis externa (claimed as bilateral 
ear infections) was denied in a rating decision of the RO in 
July 1972.  The veteran did not file a timely appeal from 
that decision.  

The veteran applied to reopen his claim and in a decision 
promulgated in February 1996, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The February 1996 rating decision is final under 38 U.S.C.A. 
§ 7105.  Thus, the Board must first ascertain in this case 
whether new and material evidence has been received to reopen 
the claim.  

Since the February 1996 decision, a July 2005 VA examination 
was performed.  The veteran also submitted a lay statement 
received in May 2005, reporting a history of complaints and 
treatment for his bilateral otitis externa.  The veteran also 
re-submitted a medical record dated May 1973 indicating that 
he had been treated for severe chronic external otitis and 
fungus infection in the left ear soon after his discharge 
from active service.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral otitis 
externa.  

Having reopened the veteran's claim, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service or diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

The Board has reviewed the veteran's service treatment 
records that are devoid of complaints or finding of any 
disorder of the ears.  

Subsequent to service, a November 1972 record reports that 
the veteran received treatment for ear disorders.  A May 1973 
record reported that he had suffered from severe chronic 
external otitis since Vietnam.  The record reported that he 
had received treatment for this condition in a private 
facility in February 1969, April 1970 and May 1970.  

In a statement received in August 1995, a fellow member of 
the veteran's unit reported remembering that the veteran had 
problems with his ears, especially his left ear, during 
service.  The fellow unit member reported that the veteran 
received treatment in service and was prescribed medication 
and given Q-tips to clean any subsequent drainage.  

A July 2005 VA examination report served to confirm the 
veteran's history of treatment for otitis externa of the left 
ear shortly after service.  

Given a review of the entire record, the Board finds the 
evidence in this case to be in relative equipoise in showing 
that the veteran has a current disability manifested by a 
history of chronic otitis externa of the left ear that as 
likely as not had its onset during his period of active 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for a history of chronic otitis externa of the 
left ear is warranted.  

In this regard, the Board notes that the only evidence of 
record supporting the veteran's claim of service connection 
for otitis externa of the right ear are his own lay 
statements.  While competent to report symptoms capable of 
lay observation, the veteran does not possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

As such, none of the lay statements alone cannot constitute 
medical evidence and lack probative value for showing that he 
had a chronic right ear infection or otitis externa that can 
be linked to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  


ORDER

The claim of service connection for a right ear high 
frequency hearing loss must be denied under the law.  

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral otitis externa.  

Service connection for a history of chronic otitis externa of 
the left ear is granted.  

Service connection for claimed otitis externa of the right 
ear is denied.  




REMAND

The Board observes that the Court has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to tinnitus represent competent evidence that 
must be addressed by a VA examination in connection with his 
claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
tinnitus since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
tinnitus.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the record, the 
examiner should opine as to whether the 
veteran currently has tinnitus that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) can be 
medically linked to disease or injury 
sustained during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of all indicated 
development, the RO should readjudicate 
the veteran's claim of service connection 
for tinnitus in light of all the evidence 
of record.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


